Exhibit 10.22



NONEMPLOYEE DIRECTOR
NONSTATUTORY STOCK OPTION AGREEMENT
(NSO)

        THIS AGREEMENT, made this 7th day of May, 2002 by and between Graco
Inc., a Minnesota corporation (the “Company”) and «NAME» (the “Nonemployee
Director”).

        WITNESSETH THAT:

        WHEREAS, the Company pursuant to its Stock Incentive Plan wishes to
grant this stock option to Nonemployee Director.

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:


1.      GRANT OF OPTION

 

The Company hereby grants to Nonemployee Director, the right and option (the
“Option”) to purchase all or any part of an aggregate of «Shares» common shares,
par value $1.00 per share, at the price of «Price» per share on the terms and
conditions set forth herein. This is a nonstatutory stock Option which does not
qualify for special tax treatment under Sections 421 or 422 of the Internal
Revenue Code.



2.      DURATION AND EXERCISABILITY

  a.

This Option may not be exercised by the Nonemployee Director until the
expiration of one (1) year from the date of grant, and this Option shall in all
events terminate ten (10) years after the date of Grant. During the first year
from the date of grant of this Option, no portion of this Option may be
exercised. Thereafter this Option shall become exercisable in four cumulative
installments of 25% as follows:


    Total Portion of   Date Option Which is Exercisable         One Year after
Date of Grant 25%         Two Years after Date of Grant 50%         Three Years
after Date of Grant 75%         Four Years after Date of Grant 100%


 

In the event that Nonemployee Director does not purchase in any one year the
full number of shares of common stock of the Company to which he/she is entitled
under this Option, he/she may, subject to the terms and conditions of Section 3
hereof, purchase such shares of common stock in any subsequent year during the
term of this Option.


  b.

During the lifetime of the Nonemployee Director, the Option shall be exercisable
only by him/her and shall not be assignable or transferable by him/her otherwise
than by will or the laws of descent and distribution.



3.      EFFECT OF TERMINATION OF MEMBERSHIP ON THE BOARD

  a.

In the event a Nonemployee Director ceases being a director of the Company for
any reason other than the reasons identified in section 3b below, the
Nonemployee Director shall have the right to exercise the Option as follows,
subject to the condition that no Option shall be exercisable after the
expiration of the term of the Option:


  (1)

If the Nonemployee Director was a member of the Board of Directors of the
Company for five (5) or more years, the option becomes immediately exercisable
upon the date the Nonemployee Director ceases being a director. The Nonemployee
Director may exercise the Option for a period of thirty six (36) months from the
date the Nonemployee Director ceased being a director, provided that if the
Nonemployee Director dies before the thirty-six (36) month period has expired,
the Option may be exercised by the Nonemployee Director’s legal representative
or any person who acquires the right to exercise an Option by reason of the
Nonemployee Director’s death for a period of twelve (12) months from the date of
the Nonemployee Director’s death.


  (2)

If the Nonemployee Director was a member of the Board of Directors of the
Company for less than five (5) years, the Nonemployee Director may exercise the
Option, to the extent the Option was exercisable at the date the Nonemployee
Director ceases being a member of the Board, for a period of thirty (30) days
following the date the Nonemployee Director ceased being a director, provided
that, if the Nonemployee Director dies before the thirty (30) day period has
expired, the Option may be exercised by the Nonemployee Director’s legal
representative, or any person who acquires the right to exercise an Option by
reason of the Nonemployee Director’s death, for a period of twelve (12) months
from the date of the Nonemployee Director’s death.


  (3)

If the Nonemployee Director dies while a member of the Board of Directors of the
Company, the Option, to the extent exercisable by the Nonemployee Director at
the date of death, may be exercised by the Nonemployee Director’s legal
representative, or any person who acquires the right to exercise an Option by
reason of the Nonemployee Director’s death, for a period of twelve (12) months
from the date of the Nonemployee Director’s death.


  (4)

In the event the Option is exercised by the executors, administrators, legatees,
or distributees of the estate of a deceased optionee, the Company shall be under
no obligation to issue stock thereunder unless and until the Company is
satisfied that the person or persons exercising the Option are the duly
appointed legal representatives of the deceased optionee’s estate or the proper
legatees or distributees thereof.


  b.

If a Nonemployee Director ceases being a director of the Company due to an act
of (a) fraud or intentional misrepresentation or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Affiliate of the Company or (c) any other gross or willful misconduct, as
determined by the Board, in its sole and conclusive discretion, the Option
granted to such Nonemployee Director shall immediately be forfeited as of the
date of the misconduct.



4.      MANNER OF EXERCISE

  a.

The Option can be exercised only by Nonemployee Director or other proper party
within the Option period by delivering written notice to the Company at its
principal office in Minneapolis, Minnesota, stating the number of shares as to
which the Option is being exercised and, except as provided in sections 4b(2)
and 4b(3) below, accompanied by payment in full of one hundred percent (100%) of
the Option price.


  b.

The Nonemployee Director may, at his/her election, pay the Option price as
follows:


  (1)

by cash or by certified check,


  (2)

by delivery of shares of common stock to the Company, which shall have been
owned for at least six (6) months and have a fair market value per share on the
date of surrender equal to the exercise price, or


  (3)

by delivery to Company of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company from
sale or loan proceeds the amount required to pay the exercise price.


 

For purposes of subsection 4b(2) hereunder, the fair market value per share is
the last sale price reported on the composite tape by the New York Stock
Exchange on the business day immediately preceding the date as of which fair
market value is being determined or, if there were no sales of shares of the
Company’s common stock reported on the composite tape on such day, on the most
recently preceding day on which there were sales, or if the shares of the
Company’s stock are not listed or admitted to trading on the New York Stock
Exchange on the day as of which the determination is made, the amount determined
by the Board or its delegate to be the fair market value of a share on such day.


  c.

Such Option price shall be subject to adjustment as provided in Section 6
hereof.



5.      CHANGE OF CONTROL

  a.

Notwithstanding Section 2(a) hereof, all outstanding Options not yet exercisable
shall become immediately and fully exercisable on the day following a “Change of
Control” and shall remain fully exercisable until either exercised or expiring
by their terms. A “Change of Control” means:


  (1)

acquisition by any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act of 1934), (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 under the 1934 Act) which results in
the beneficial ownership by such Person of 25% or more of either


  (a)

the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or


  (b)

the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


 

provided, however, that the following acquisitions will not result in a Change
of Control:


  (i)

an acquisition directly from the Company,


  (ii)

an acquisition by the Company,


  (iii)

an acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,


  (iv)

an acquisition by any Person who is deemed to have beneficial ownership of the
Company common stock or other Company voting securities owned by the Trust Under
the Will of Clarissa L. Gray (“Trust Person”), provided that such acquisition
does not result in the beneficial ownership by such Person of 32% or more of
either the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, and provided further that for purposes of this Section 9, a Trust
Person shall not be deemed to have beneficial ownership of the Company common
stock or other Company voting securities owned by The Graco Foundation or any
employee benefit plan of the Company, including, without limitations, the Graco
Employee Retirement Plan and the Graco Employee Stock Ownership Plan,


  (v)

an acquisition by the Nonemployee Director or any group that includes the
Nonemployee Director, or


  (vi)

an acquisition by any corporation pursuant to a transaction that complies with
clauses (a), (b), and (c) of subsection (4) below; and


 

provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Common Stock or Outstanding Company Voting Securities is 25% or more as
a result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional Outstanding Company
Common Stock or Outstanding Company Voting Securities as a result of a
transaction other than that described in clause (i) or (ii) above, such
subsequent acquisition will be treated as an acquisition that causes such Person
to own 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities and be deemed a Change of Control; and provided
further, that in the event any acquisition or other transaction occurs which
results in the beneficial ownership of 32% or more of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by any Trust
Person, the Incumbent Board may by majority vote increase the threshold
beneficial ownership percentage to a percentage above 32% for any Trust Person;
or


  (2)

Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of said Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


  (3)

The commencement or announcement of an intention to make a tender offer or
exchange offer, the consummation of which would result in the beneficial
ownership by a Person of 25% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; or


  (4)

The approval by the shareholders of the Company of a reorganization, merger,
consolidation, or statutory exchange of Outstanding Company Common Stock or
Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation) excluding, however, such a Business combination pursuant to which


  (a)

all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock or Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 80% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock or Outstanding Company Voting
Securities,


  (b)

no Person [excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Business Combination] beneficially owns,
directly or indirectly, 25% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and


  (c)

at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


  (5)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  b.

A Change of Control shall not be deemed to have occurred with respect to a
Nonemployee Director if:


  (1)

the acquisition of the 25% or greater interest referred to in subsection a(1) of
this Section 5 is by a group, acting in concert, that includes the Nonemployee
Director or


  (2)

if at least 25% of the then outstanding common stock or combined voting power of
the then outstanding company voting securities (or voting equity interests) of
the surviving corporation or of any corporation (or other entity) acquiring all
or substantially all of the assets of the Company shall be beneficially owned,
directly or indirectly, immediately after a reorganization, merger,
consolidation, statutory share exchange, disposition of assets, liquidation or
dissolution referred to in subsections (4) or (5) of this section by a group,
acting in concert, that includes that Nonemployee Director.



6.      ADJUSTMENTS AND CHANGES IN THE STOCK

  a.

If Nonemployee Director exercises all or any portion of the Option subsequent to
any change in the common stock of the Company by reason of any stock dividend,
stock split, spin-off, split-up, merger, consolidation, recapitalization,
reclassification, combination or exchange of shares, or any other similar
corporate event, the aggregate number of shares available under the Plan, and
the number and the price of shares of common stock subject to outstanding
Options shall be appropriately adjusted automatically.


  b.

No right to purchase fractional shares shall result from any adjustment in the
Option pursuant to subsection 6a of this Agreement. In case of any such
adjustment, the shares subject to the Option shall be rounded down to the
nearest whole share.


  c.

Notice of any adjustment shall be given by the Company to Nonemployee Director
for the Option which shall have been so adjusted and such adjustment (whether or
not such notice is given) shall be effective and binding for all purposes of the
Plan.



7.      MISCELLANEOUS

  a.

This Option is issued pursuant to the Company’s Stock Incentive Plan and is
subject to its terms. A copy of the Plan has been given to the Nonemployee
Director. The terms of the Plan are also available for inspection during
business hours at the principal offices of the Company.


  b.

This Agreement shall not confer on Nonemployee Director or other person any
claim or right to be granted an Option under the Plan, except as expressly
provided in the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving Nonemployee Director any right to be retained in the service
of the Company.


  c.

Neither Nonemployee Director, the Nonemployee Director’s legal representative,
nor any person who acquires the right to exercise this Option by reason of the
Nonemployee Director’s death shall be or have any of the rights or privileges
of, a shareholder of the Company in respect of any shares of common stock
receivable upon the exercise of this Option, in whole or in part, unless and
until certificates for such shares shall have been issued upon exercise of this
Option.


  d.

The Company shall at all times during the term of the Option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


  e.

This Agreement will be governed by and constructed exclusively in accordance
with the laws of the State of Minnesota.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

  GRACO INC.                   By

--------------------------------------------------------------------------------

      Its Vice President, General Counsel   and Secretary              

--------------------------------------------------------------------------------

  «NAME»   Nonemployee Director

Stock Incentive Plan
Schedule Identifying Non-Statutory Stock Option Agreements Executed and
Material Details in which Executed Agreements Differ from Agreement Copy Filed
Current as of June 28, 2002

DATE NAME SHARES PRICE May 7, 2002 George Aristides 2,500 $43.05 May 7, 2002
Ronald O. Baukol 2,500 $43.05 May 7, 2002 Robert G. Bohn 2,500 $43.05 May 7,
2002 William J. Carroll 2,500 $43.05 May 7, 2002 J. Kevin Gilligan 2,500 $43.05
May 7, 2002 David A. Koch 2,500 $43.05 May 7, 2002 Lee R. Mitau 2,500 $43.05 May
7, 2002 James H. Moar 2,500 $43.05 May 7, 2002 Marth A.M. Morfitt 2,500 $43.05
May 7, 2002 Mark H. Rauenhorst 2,500 $43.05 May 7, 2002 William G. Van Dyke
2,500 $43.05